DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application of Kuenzi et al. for an “access control accessibility” filed July 16, 2021 has been examined.  
 
This application claims priority to U.S. provisional application number 62/706,025, which is filed on July 28, 2020.
 
Claims 1-19 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

 In claims 5-7, the phrase “the biometric identifier” is confusing and unclear.  Is the “biometric identifier” referring to the “captured biometric identifier” or “the authorized biometric identifier”? examiner believes that the “biometric identifier” is referring to “the captured biometric identifier”.  Therefore, “the biometric identifier” in line 1 should be “the capture biometric identifier” to be clear. Art rejection is applied as best understood in light of the rejection under 35 U.S.C. 112 discussed above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9, 12-14 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conrad et al. (US# 10,142,843).
Referring to claim 1, Conrad et al. disclose an access control system (100) (i.e. a system for wireless key management for authentication) (column 1 line 26 to column 2 line 46; see Figures 1 to 14) comprising: an access control device (106) (i.e. a product is an electronic locking device) (column 5 lines 30 to 40; see Figures 1, 1B and 7) comprising:
a communication module (702d) (i.e. a wireless transceiver) configured to wirelessly transmit an advertising signal (lock’s information) when initiated (i.e. the lock may be woken up out of a low power standby or sleep state (302). For example, the lock may be touched by a user (when initiated), or the proximity of the user may be automatically detected. The standby/sleep state may utilize less power (e.g., battery power) than if the lock is in a fully operational, awake state. In some embodiments, the lock may always be in a fully functional state, and may not be woken up out of a standby/sleep state. The lock may advertise its type information (304), for example, by broadcasting a unique ID (e.g., an identifier that is formed from its model and/or serial number). The communications between the lock and device may be over any type of wireless communications protocol. In one embodiment, the mobile device and lock communicate via a Bluetooth connection. In another embodiment, the mobile device and lock communicate via a Wi-Fi connection) (column 12 lines 39 to 60; see Figure 3), and to wirelessly receive an access credential from a mobile device (102), the access credential being automatically received from the mobile device (102) (i.e. the mobile device can then transmit to the lock the response and the corresponding encrypted profile (i.e. an access credential) (which was encrypted by the server using the secret key as discussed above) (312). In one embodiment, the mobile device also transmits a current timestamp based on the mobile device's clock.  A response module 510 may include the security algorithms required for generation a response to a challenge sent by a product. Additionally, the response module 510 may include encryption/decryption and MAC authentication algorithms, which may be accessed by application module 506 during secured communications.  The lock is received the response from the mobile device 106) (column 13 lines 62 to 67; column 17 lines 49 to 64; see Figure 3);
a detection sensor (162) electrically coupled to the communication module (106f), the detection sensor (106) configured to initiate the transmission of the advertising signal by the communication module when a status event is detected (i.e. the lock may be woken up out of a low power standby or sleep state (302). For example, the lock may be touched by a user, or the proximity of the user may be automatically detected. The standby/sleep state may utilize less power (e.g., battery power) than if the lock is in a fully operational, awake state. In some embodiments, the lock may always be in a fully functional state, and may not be woken up out of a standby/sleep state) (column 7 lines 4 to 22; column 12 lines 39 to 44; see Figures 1, 1B and 7);
a memory (106b) for storing an authorized access credential (i.e. the locking device may use its stored secret key to decrypt secured content that is stored in memory 160b. Decrypted content may then be provided to another device (e.g., via wireless transceiver 106f).   When the lock is manufactured, or soon thereafter, two keys (secret key and access key) can be generated and affiliated with the lock. For example, the secret key and access key may each be related to a unique serial ID or other identification number for the lock, and may be stored in a memory of the lock. In one embodiment, one or both keys are unique and/or randomly generated keys. In one embodiment, a unique code that represents the product is generated (e.g., by server 104) and this unique code can be used to link the lock to its corresponding keys. For example, such a unique code (i.e. an authorized access credential) may be secured in product packaging of the lock so that a user may appropriately configure the lock and mobile device. In one embodiment, a separate unique code is provided for each of the security and access keys, and each unique code may be associated with their respective security or access key by the manufacturer (column 6 lines 61 to column 7 line 4; column 8 lines 25 to 43; see Figures 1, 1B and 7); and
an authentication module (106a) electrically coupled with the communication module (106f) and the memory (106b), the authentication module (106a) configured to compare the access credential with the authorized access credential (i.e. the lock uses the access key to verify that the response to the challenge is correct and to verify the MAC (314). In one embodiment, the lock requires the response to be verified prior to then accepting and attempting to decrypt the profile. Upon successful completion of the challenge-response process, the lock can validate the received data (314). The lock can use the secret key to decrypt the encrypted profile, and the lock may also validate the data (e.g., using the MAC generated from the secret key or other validation scheme, e.g., performing a CRC check) of the decrypted profile data to ensure that the decryption was successful and that the data in fact came from the correct source (e.g., that the encrypted profile was generated by the server, etc.) (column 14 lines 2 to 15; see Figure 3).

Referring to claim 2, Conrad et al. disclose the access control system of claim 1, wherein the receiving of the access credential is conditioned on a movement of the mobile device (102) (i.e. the user's mobile device may transmit a signal on a common channel in order to wake up the lock, etc. When the lock has been woken up, it can attempt to connect with the mobile device of the user. For example, the lock may broadcast its model and serial number information (or other unique lock ID information) and wait for a response from the mobile device. The mobile device can receive the lock information and compare it to the profiles maintained by the management application. For example, the management application can maintain profiles for multiple different locks at a time. If a match is found (e.g., if a profile is found for that particular type of lock), an authentication procedure may commence to verify the matched profile) (column 12 lines 20 to 33).

Referring to claim 9, Conrad et al. disclose the access control system of claim 1, wherein the access control device (106) further comprises a lock actuator (106g) configured to unlock when the access credential matches the stored authorized access credential (i.e. a high current load (e.g., a motorized locking mechanism 106g that may be controlled by the processor). The high current load may include one or more lock mechanisms 106g (e.g., shackles, pins, memories, etc.) if the response and decrypted profile are each verified, then the lock may comply with the request of the mobile device and initiate a corresponding action (316). In an embodiment utilizing the timestamp discussed above, a received timestamp may also be required to be within a threshold amount of time from a time maintained by the lock. In this example, the lock can unlock its shackle as requested) (column 6 lines 12 to 29; column 14 lines 15 to 28; see Figures 1, 1B and 7).

Referring to claim 12, Conrad et al. disclose the access control system of claim 1, wherein at least one of the advertising signal and the access credential are transmitted using a short-range communication, the short-range communication comprising at least one of: Bluetooth, Bluetooth Low Energy (BTLE), Zigbee, infrared, and Wi-Fi (i.e. the communications between the lock and device may be over any type of wireless communications protocol. In one embodiment, the mobile device and lock communicate via a Bluetooth connection. In another embodiment, the mobile device and lock communicate via a Wi-Fi connection) (column 7 lines 30 to 52; column 12 lines 39 to 60; see Figures 1, 1B, 3 and 7).

Referring to claim 13, Conrad et al. disclose the access control system of claim 1, wherein the access control device (106) is battery powered (106d) (i.e. the electronic locking device 106 may also include a battery 106d for powering the high current load and a capacitor in parallel with the processor) (column 6 lines 19 to 21; see Figure 1).

Referring to claim 14, Conrad et al. disclose a method for operating an access control system, although different in scope from the claim 1, the claim 14 contains similar limitations in that the claim 1 already addressed above therefore claim 14 is also rejected for the same reasons given with respect to claim 1.
 
Referring to claim 17, Conrad et al. disclose the method of claim 14, wherein the transmission of the advertising signal is initiated by the detection of a status event (i.e. the lock may be woken up out of a low power standby or sleep state (302). For example, the lock may be touched by a user, or the proximity of the user may be automatically detected (i.e. the detection of a status event). The standby/sleep state may utilize less power (e.g., battery power) than if the lock is in a fully operational, awake state. In some embodiments, the lock may always be in a fully functional state, and may not be woken up out of a standby/sleep state) (column 7 lines 4 to 22; column 12 lines 39 to 44; see Figures 1, 1B and 7).

Referring to claim 18, Conrad et al. disclose the method of claim 17, wherein the status event comprises a motion detection (162) (i.e. the electronic locking device includes touch detection devices and/or proximity detection devices configured to detect the presence of a user (e.g., based on a user's touch, based on motion of a user, etc.).  The lock may be woken up out of a low power standby or sleep state (302). For example, the lock may be touched by a user (when initiated), or the proximity of the user may be automatically detected) (column 7 lines 4 to 8; column 12 lines 39 to 60; see Figure 3).

Referring to claim 19, Conrad et al. disclose the method of claim 14, the claim 19 same in that the claim 2 already addressed above therefore claim 19 is also rejected for the same reasons given with respect to claim 2.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al. (US# 10,142,843) as applied to claim 2, and in view of McBride et al. (Pub. No. US2015/0356797).

Referring to claim 3, Conrad et al. disclose the access control system of claim 2, however, Conrad et al. did not explicitly disclose wherein the biometric identifier is captured by the mobile device.
In the same field of endeavor of an access control system, McBride et al. teach that the biometric identifier (i.e. a fingerprint) is captured by the mobile device (102) (i.e. a user may be required to enter biometric information 112 such as a fingerprint 112 before the general-purpose processing device 102 will be registered and/or authorized to act as a virtual key fob. FIGS. 4A and 4B show an exemplary user interface for authenticating a user on a general-purpose processing device 102, a fingerprint 112) (page 4 paragraph 0037; see Figures 4A and 4B) in order to authenticating a user. 
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having the user interface for capturing the fingerprint of the user on the general-purpose processing device taught by McBride et al. with the user input devices of the user device to allow the user to interact with the user device Conrad et al. because having the user interface for capturing the fingerprint of the user on the general-purpose processing device would provide an additional way to input user information into the user device for authenticating the user.

Referring to claim 4, Conrad et al. in view of McBride et al. disclose the access control system of claim 3, McBride et al. disclose wherein the captured biometric identifier is compared with an authorized biometric identifier stored in a memory of the mobile device (102) (i.e. when a user profile is downloaded to a general-purpose processing device 102 that is not registered with a vehicle 100, the user must be authenticated before the general-purpose processing device 102 will be registered and/or authorized to act as a virtual key fob. In certain embodiments, a user may be required to enter a correct password 108 or biometric information 112 such as a fingerprint 112 before the general-purpose processing device 102 will be registered and/or authorized to act as a virtual key fob.  User profiles may store (and potentially encrypt) authentication information biometric information 112) (page 4 paragraphs 0037-0038; see Figures 4A and 4B) in order to authenticating a user. 

Referring to claim 5, Conrad et al. in view of McBride et al. disclose the access control system of claim 4, McBride et al. disclose wherein the biometric identifier is validated when the biometric identifier matches the authorized biometric identifier (i.e. user profiles may store (and potentially encrypt) authentication information such as passwords 108 or biometric information 112. This will ensure that a vehicle 100 cannot be accessed or used in an unauthorized manner. For example, if a user's smart phone is lost and the user's profile is temporarily downloaded onto a different smart phone, the user may be required to enter authentication to ensure that unauthorized users are not attempting to access or control the vehicle 100. In certain embodiments, user authentication may be required not only on unregistered devices, but also on registered devices 102 in order to periodically authenticate users and prevent unauthorized use or control of the vehicle 100) ((page 4 paragraph 0038; see Figures 4A and 4B).

Referring to claim 6, Conrad et al. in view of McBride et al. disclose the access control system of claim 4, McBride et al. disclose wherein the automatic receiving of the access credential is deactivated when the biometric identifier does not match the authorized biometric identifier (i.e. a vehicle 100 cannot be accessed or used in an unauthorized manner. For example, if a user's smart phone is lost and the user's profile is temporarily downloaded onto a different smart phone, the user may be required to enter authentication to ensure that unauthorized users are not attempting to access or control the vehicle 100. In certain embodiments, user authentication may be required not only on unregistered devices, but also on registered devices 102 in order to periodically authenticate users and prevent unauthorized use or control of the vehicle 100) ((page 4 paragraph 0038; page 5 paragraph 0047; see Figures 4A, 4B and 5).

Referring to claim 7, Conrad et al. in view of McBride et al. disclose the access control system of claim 4, McBride et al. disclose wherein the automatic receiving of the access credential is maintained when the biometric identifier matches the authorized biometric identifier (i.e. once the general-purpose processing device 102 has been registered with the vehicle 100, the user may be provided an option to make the general-purpose processing device 102 an authorized key fob for use with the vehicle 100. Once authorized, the user may no longer need to carry their conventional key fob to lock/unlock the vehicle 100 or perform other functions associated with the vehicle 100. Use of the general-purpose processing device 102 may suffice. In certain embodiments, the vehicle 100 may constantly monitor for the general-purpose processing device 102 to come within communication range of the vehicle 100 and/or awaken when a door handle or other part of the vehicle 100 is activated) (page 3 paragraph 0029; see Figures 1 to 5).

Referring to claim 8, Conrad et al. in view of McBride et al. disclose the access control system of claim 3, McBride et al. disclose wherein the biometric identifier comprises at least one of: a fingerprint, a facial image, an iris image, a voice recording, and a gait pattern (i.e. a user may be required to enter biometric information 112 such as a fingerprint 112 before the general-purpose processing device 102 will be registered and/or authorized to act as a virtual key fob. FIGS. 4A and 4B show an exemplary user interface for authenticating a user on a general-purpose processing device 102, a fingerprint 112) (page 4 paragraph 0037; see Figures 4A and 4B).

Claims 10-11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al. (US# 10,142,843) as applied to claims 9 and 14, and in view of Larson et al. (US# 9,670,694.

Referring to claim 10, Conrad et al. disclose the access control system of claim 9, however, Conrad et al. did not explicitly disclose wherein the access control device further comprises a compartment operably coupled with the lock actuator.
In the same field of endeavor of an access control system, Larson et al. teach that the access control device (110) comprises a compartment (112) operably coupled with the lock actuator (216) (i.e. if access is granted, the lockbox 110 allows the user to gain access to a key storage area 112 (FIG. 2) in the lockbox 110 or open a shackle 113 for removing the lockbox from an object to which it is attached (e.g., a door). In specific implementations, the lockbox has a circuit that controls a lock mechanism that secures the key storage area and shackle in a locked condition when in use. When an access request is granted, the circuit unlocks the lock mechanism to provide the user access to the storage area 112, the shackle, or both) (column 6 lines 13 to 22; column 8 lines 23 to 27; see Figures 1 to 3) in order to provide a hidden storage area in the lockbox
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having the key storage area with the key storage opening circuitry connected to the controller for controlling the unlock or lock of the lockbox taught by Larson et al. with the user device Conrad et al. because having the key storage area with the key storage opening circuitry connected to the controller for controlling the unlock or lock of the lockbox would provide an additional way to operate the lockbox.
 
Referring to claim 11, Conrad et al. in view of Larson et al. disclose the access control system of claim 10, Conrad et al. disclose wherein the status event comprises a motion detection (162) (i.e. the electronic locking device includes touch detection devices and/or proximity detection devices configured to detect the presence of a user (e.g., based on a user's touch, based on motion of a user, etc.).  The lock may be woken up out of a low power standby or sleep state (302). For example, the lock may be touched by a user (when initiated), or the proximity of the user may be automatically detected) (column 7 lines 4 to 8; column 12 lines 39 to 60; see Figure 3).

Referring to claim 15, Conrad et al. disclose the method of claim 14, the claim 15 same in that the claim 10 already addressed above therefore claim 14 also rejected for the same obvious reasons given with respect to claim 10.

Referring to claim 16, Conrad et al. in view of Larson et al. disclose the method of claim 15, Larson et al. disclose further comprising actuating the compartment (112) to release a key from within the compartment (112) (i.e. the lockbox has a circuit responsive to wireless communications from an access device within the working restricted range of the lockbox. The circuit is configured to provide access to the stored key, such as by unlocking the lock mechanism or other action, when an authorized request for access is received from the access device) (column 3 lines 45 to 53; see Figures 2 and 3).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. Fax number is (571) 273-3061.  The examiner can normally be reached on 8:00AM-5:00PM Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684